Citation Nr: 1441044	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  11-27 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of non-VA medical expenses for an emergency room visit at John D. Archbold Medical Center, Thomasville, Georgia, on August 1, 2010.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from September 1971 to September 1973 and from April 1974 to May 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 administrative decision issued by the VA Medical Center in Gainesville, Florida ("VAMC Gainesville"), which denied the Veteran's claim of entitlement to reimbursement of unauthorized medical expenses for an emergency room visit at John D. Archbold Medical Center, Thomasville, Georgia, on August 1, 2010.  The Veteran disagreed with this decision later in August 2011.  He perfected a timely appeal in September 2011.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that he is entitled to payment or reimbursement of unauthorized medical expenses for an emergency room (ER) visit at John D. Archbold Medical Center, Thomasville, Georgia, on August 1, 2010.  He specifically contends that he is entitled to reimbursement for the cost of medical expenses incurred during this ER visit because he was experiencing a medical emergency due to elevated blood pressure (or hypertension) when he went to the ER and received treatment at John D. Archbold Medical Center on August 1, 2010.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claim can be adjudicated on the merits.

After several detailed reviews of the Veteran's VA medical expense reimbursement folder along with his 2-volume VA disability compensation claims file, the Board has been unable to locate a copy of his original claim of entitlement to reimbursement of unauthorized medical expenses for an ER visit at John D. Archbold Medical Center, Thomasville, Georgia, on August 1, 2010.  A review of the Veteran's electronic paperless claims files in Virtual VA and Veterans Benefits Management System (VBMS) also does not contain a copy of this claim.  

Additionally, a review of the Veteran's medical expense reimbursement folder and claims file indicates that not all of the records pertaining to his ER visit at John D. Archbold Medical Center on August 1, 2010, which prompted this claim for medical expense reimbursement, have been associated with this claim.  It appears that there are a total of 11 pages in the records from John D. Archbold Medical Center which pertain to the Veteran's ER visit on August 1, 2010.  Unfortunately, a review of the Veteran's VA medical expense reimbursement folder shows that only 4 of the 11 pages are included.  It is not clear whether the additional pages from the records from John D. Archbold Medical Center include the original claim filed by the Veteran or the bill sent by this facility to the Veteran for the treatment that he received in the ER on August 1, 2010.  These records also are not located in the Veteran's Virtual VA or VBMS electronic paperless claims files.

The Board finds that judicial review is frustrated in this case by the apparent failure of VAMC Gainesville (the VA Medical Center with jurisdiction over this medical expense reimbursement claim) to include a copy of the Veteran's claim in his medical expense reimbursement folder.  The Board also finds that judicial review is frustrated because not all of the records from John D. Archbold Medical Center pertaining to the Veteran's ER visit on August 1, 2010, have been obtained and associated with his medical expense reimbursement folder.  Absent these records, the Board cannot determine whether the Veteran is financially liable to the provider of emergency treatment (in this case, John D. Archbold Medical Center) as is required to adjudicate a claim for medical expense reimbursement.  See 38 U.S.C.A. § 1725(b)(3)(A); 38 C.F.R. § 17.1002(f).  Thus, on remand, the Board finds that the identified records should be associated with the Veteran's medical expense reimbursement claim and the claim should be readjudicated by VAMC Gainesville.

Accordingly, the case is REMANDED for the following action:

1.  Conduct a one-time search of the files at the VA Medical Center, Gainesville, Florida (VAMC Gainesville), in order to locate a copy of the Veteran's claim of entitlement to reimbursement of unauthorized medical expenses for an emergency room visit at John D. Archbold Medical Center, Thomasville, Georgia, on August 1, 2010, and all records pertaining to this claim that may have been sent by this facility to VAMC Gainesville.  Any identified records located following a one-time search must be included in the Veteran's medical expense reimbursement folder.  If, and only if, these records cannot be located following a one-time search, then this fact must be noted in the Veteran's medical expense reimbursement folder.  The Veteran and his service representative must be notified of the apparent loss of these records by VAMC Gainesville and have an opportunity to submit these records to VAMC Gainesville if they cannot be located following a one-time search.

2.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's medical expense reimbursement claim.  If the determination remains unfavorable to the Veteran, then VAMC Gainesville should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

